        Case 3:20-cv-00180-MEM-DB Document 26 Filed 07/29/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

LAMONT ZAMICHIELI                       :
                                            CIVIL ACTION NO. 3:20-0180
                     Plaintiff          :
                                                 (JUDGE MANNION)
              v.                        :

J.B. MERRITTS, et al.,                  :

                     Defendants         :


                                    ORDER

        Presently before the court is the plaintiff’s motion for an extension of

time to file his brief in opposition to the defendant’s motion to dismiss. (Doc.

25). The motion is GRANTED. The plaintiff shall file his brief in opposition on

or before August 29, 2020.



                                            s/ Malachy E. Manion
                                            MALACHY E. MANNION
                                            United States District Judge

Date: July 29, 2020
20-0180-03
